UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 02-4832
ALEJANDRO GUERRERO LOPEZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
            James H. Michael, Jr., Senior District Judge.
                          (CR-01-30003)

                       Submitted: May 22, 2003

                       Decided: June 17, 2003

     Before LUTTIG, NIEMEYER, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

David L. Parker, DAVID L. PARKER, P.C., Harrisonburg, Virginia,
for Appellant. John L. Brownlee, United States Attorney, William F.
Gould, Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LOPEZ
                               OPINION

PER CURIAM:

   Alejandro Guerrero Lopez pled guilty pursuant to a plea agreement
to conspiracy to distribute and possess with intent to distribute 500
grams or more of methamphetamine. Lopez signed a written plea
agreement in which he agreed to waive the right to appeal any sen-
tence imposed except for an upward departure from the Sentencing
Guidelines. A waiver-of-appeal provision in a valid plea agreement is
enforceable if it results from a knowing and intelligent decision to
forego an appeal. United States v. Wiggins, 905 F.2d 51, 53 (4th Cir.
1990). A waiver is ineffective if the district court fails to question the
defendant about it, United States v. Wessells, 936 F.2d 165, 167-68
(4th Cir. 1991), unless other evidence in the record shows that the
waiver was informed and voluntary. United States v. Davis, 954 F.2d
182, 186 (4th Cir. 1992). We review de novo the validity of a waiver.
United States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).

   Here, Lopez signed the plea agreement, agreeing to waive the right
to challenge his sentence with the stated exception. At his plea hear-
ing, the district court reviewed the plea agreement with Lopez. In
response to the court’s inquiry, Lopez agreed that he expressly
waived his right to appeal his sentence. On this record, we find that
Lopez’s waiver was knowingly and intelligently made.

   Accordingly, we dismiss the appeal. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            DISMISSED